CONTINUATION SHEET
Claim(s) 1-4, 7-8, 12-14, and 16-22 is/are rejected under 35 U.S.C. 103 as obvious over Nakao et al. (US Pub. 2016/0209565) in view of Takeda et al. (WO 2013-147192 A1) where US Pub. 2015/0049380 A1 will be used as an English language equivalent and all citations will refer to the US publication.
Regarding claims 1-4, 12-14, and 16-22, Nakao discloses a polarizing plate comprising a transparent support, polarizer, adhesive (cured resin layer), and low-moisture permeable layer (transparent protective film) (abstract and see [0017]-[0018] and [0036]-[0038] where the polarizing plate is used on a display so all layers are considered to have some level of transparency). Nakao discloses the adhesive layer on the polarizer being curable ([0238], [0239] and [0240]) and includes a boron compound ([0238]) and acrylamide ([0239]). Nakao discloses the adhesive layer between the polarizer and low-moisture permeable layer which may be considered the protective layer ([0251] and [0253]). 
Nakao discloses the adhesive layer comprising a boron compound ([0238]) but does not specifically disclose the adhesive layer comprising the boron compound as represented by claimed formula (1) or claimed formula (1’) with the amount of boron being 0.001 to 50 wt% or 1 to 10 wt%. 
However, Nakao does disclose a boron compound which enhances adhesion to the polarizer which corresponds to the boron compound in claimed formula (1) and formula (1’) ([0107] and [0109]-[0116] and [0123]) where the R groups are hydrogen, straight alkyl groups with 1 to 20 carbon atoms, aryl group with 6 to 20 carbon atoms, or heterocyclic group with 5- or 6-membered group ([0110]-[0113], [0115] and [0124]), the 1 (corresponding to Y) is an alkylene group or heteroaryl group (phenylene group) ([0126] and see pages 7-9 which contains examples of a phenylene group). Further, the first three examples of the boronic acid monomer on page 7 of Nakao correspond to (1a) to (1c) in claim 19 and the first monomer on the second line on page 8 of Nakao corresponds to (1d) in claim 19. Nakao discloses the amount of boronic monomer should be 0.005 to 3% by mass ([0129]) which overlaps the claimed range. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the boron compound in the adhesive layer could be the same boron compound taught for the low-moisture permeable layer where the boron compound is used in the same amount as taught in Nakao to have a compound and an amount of the compound that improves adhesion to the polarizer ([0107]). 
Nakao discloses that the adhesive layer comprises acrylamide ([0239]) but does not disclose the specific acrylamide claimed or the amount of acylamide. Nakao further does not specifically disclose the low-moisture permeable layer having a thickness of 40 to 100 microns. 
Takeda discloses a polarizing film comprising a polarizer, adhesive and transparent protective layer with a water-vapor permeability of 150 g/m2/24hours or less (abstract). The protective layer has a thickness of 1 to 500 microns and further more preferably 30 to 80 microns ([0059]). The adhesive is an active energy ray-curable adhesive that has high durability ([0076]) and comprises a N-substituted amide 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the protective layer in Nakao could have the thickness taught in Takeda as a known suitable thickness for a protective layer for a polarizer and to have sufficient strength, workability, thin layer formability and other properties (Takeda, [0059]). It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention that the adhesive composition in Nakao could be the composition taught in Takeda as an adhesive composition with high durability (Takeda, [0076]) where the boron composition could still be included to improve adhesion to the polarizer and as a known component which may be added to an adhesive composition (Nakao, [0107] and [0238]).
Regarding claims 7 and 8, Nakao discloses the polarizing plate (laminate) on a display which would make the polarizing plate an optical film (title and [0034]).

Continuation of 12. because: Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive. 
Applicant argues the combination of Nakao and Takeda is not proper. Applicant argues at paragraph [0238] of Nakao, Nakao mentions the use of boron compounds, but also states that the curable adhesive does not include aromatic compounds. Applicant argues since aqueous solution of a boron compound is merely exemplified, Nakao is considered to teach away from the claimed aromatic boron compounds in the low-moisture layer. Applicant also argues the proposed modification would render 
Examiner respectfully disagrees. Paragraph [0238] specifically states: “examples of the adhesive may include an aqueous solution of boron compound, a curable adhesive containituz [sic] no aromatic ring in the molecule…, an active energy ray-curable adhesive…, and an active energy rat-curable adhesive.” Thus, paragraph [0238] presents a list of possible adhesives where one option is a curable adhesive which does not contain an aromatic ring. A single option in a list is not considered to teach away from all compounds with an aromatic ring nor is it considered to teach that including such a compound would render the film unsatisfactory for its intended purpose or change the principle operation of the reference. Thus, Nakao is not considered to teach away from using a boron compound as claimed and the 35 USC 103 rejection over Nakao in view of Takeda is respectfully maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783